Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the reply filed on 2/4/2021. No claims were added as New.  No claims were cancelled.  Claims 1-15 are pending. This Office Action is Final.

  
Response to Arguments
	A) Applicant’s argue Adachi fails to disclose, teach or suggest the amended limitation “wherein the pre-determined ECU causes a warning message warning of the unauthorized device to be send in response to receipt of the signal from the DDC, and the warning message includes at least a location of the DDC,” regarding claim 1.  Examiner respectfully disagrees.  
	Examiner submits that the Adachi teaches “wherein the pre-determined ECU causes a warning message warning of the unauthorized device to be send in response to receipt of the signal from the DDC, and the warning message includes at least a location of the DDC.”  Adachi, Paragraph 0022 recites “Furthermore, in various embodiments, if the connection of an unauthorized device has been detected, the connection detection apparatus will perform notification. The notification may be performed by various types of methods, for example, output of a warning sound such as an alarm or a horn, output of a message on a display screen or the like in the vehicle, or message transmission to a user's cell phone or the like. With this, the user can 





	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 2016/0086397) in view of Adachi (US 2014/0380416) and Park (US 2016/0110929).


As per claim 1, Phillips teaches an electronic circuit of a vehicle, comprising: a high main bus line of an in-vehicle network; a low main bus line of the in-vehicle network; a data link connector (DLC) having a high DLC branch line connected to the high main bus line of the in-vehicle network and a low DLC branch line connected to the low main bus line of the in-vehicle network, the DLC being configured to receive connection of an external device (Phillips, Paragraph 0164 and Table 2 recites “Table 2 illustrates standard pins defined for OBD-2. However, the present invention is not limited to this pin layout and others can be used to practice the invention. TABLE-US-00002 TABLE 2 Pin Receptacle 26 Signal Description 2 J1850 Bus+ 4 CGND GND 5 SGND GND 6 CAN High J-2284 7 ISO 9141-2 K-LINE Tx/Rx 10 J1850 Bus- 14 CAN Low J-2284 15 ISO 9141-2 L-LINE Tx/Rx 16 +12 v Battery power ”.  Element 26 is a connector (interpreted to be a data link connector) on a vehicle in which an external device could connect to the vehicle itself. ).
But fails to teach a device detection circuit (DDC) [[connected in series between the DLC and the high and the low main bus lines line]], the DDC configured to transmit a signal to a pre-determined electronic control unit (ECU) when the DDC detects that the external device connected to the DLC is an unauthorized device, the DDC detects that the external device connected to the DLC is an unauthorized device by detecting that the electronic circuit is closed, wherein the pre-determined ECU causes a warning message warning of the unauthorized device to be send in response to receipt of the signal from the DDC, and the warning message includes at least a location of the DDC. 
However, in an analogous art Stanley teaches a device detection circuit (DDC) [[connected in series between the DLC and the high and the low main bus lines line]], the DDC configured to transmit a signal to a pre-determined electronic control unit (ECU) when the DDC detects that the external device connected to the DLC is an unauthorized device, the DDC detects that the external device connected to the DLC is an unauthorized device by detecting that the electronic circuit is closed (Adachi, Paragraph 0015 recites “According to various embodiments, the connection detection apparatus connected to the communication lines, which constitute a network of a vehicle, detects whether an unauthorized device has been connected” It is interpreted that once a device is connected than it is inherent that the circuit will be closed.  An open circuit would be incomplete and would not be able to properly function.), 
and wherein the pre-determined ECU causes a warning message warning of the unauthorized device to be send in response to receipt of the signal from the DDC, and the warning message includes at least a location of the DDC (Adachi, Paragraph 0022 recites “ Furthermore, in various embodiments, if the connection of an unauthorized device has been detected, the connection detection apparatus will perform notification. The notification may be performed by various types of methods, for example, output of a warning sound such as an alarm or a horn, output of a message on a display screen or the like in the vehicle, or message transmission to a user's cell phone or the like. With this, the user can recognize abnormality occurred in the vehicle.” And Paragraph 0015 recites “According to various embodiments, the connection detection apparatus connected to the communication lines, which constitute a network of a vehicle, detects whether an unauthorized device has been connected. Note that any one of the in-vehicle devices may have the function of the connection detection apparatus. For example, an in-vehicle relay apparatus such as the gateway to which a plurality of communication lines are connected and that relays communication between the communication lines may have the function of the connection detection apparatus.” It would be implicitly or at minimum obviously taught that in the message to the user the gateway would give pertinent information such as the location of the device has detected an unauthorized connection, in order for the user to address the unauthorized connection). 
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Adachi’s Connection detection apparatus and in-vehicle relay apparatus with Phillip’s Method and system for automatically identifying a driver by creating a unique driver profile for a vehicle from driving habits because it offers the advantage of having the capability to detect and determine devices which get connected to the vehicle.
And fails to explicitly teach a device [[detection circuit (DDC)]] connected in series between the DLC and the high and the low main bus lines of the in-vehicle network.
However, in an analogous art Park teaches [[detection circuit (DDC)]] connected in series between the DLC and the high and the low main bus lines of the in-vehicle network (Park, Paragraph 0071 recites “The vehicle gateway 140 senses a control signal on the main CAN bus 122 and, as such, may check whether or not an external device has been connected to the OBD connector 131. Here, the external device may be a wiretapping device or an unauthorized vehicle monitoring device.” Also see Fig. 1.  The DDC is interpreted to be the vehicle gateway, which is between the OBD connector 131 and the CAN bus 122 (please refer to Fig. 2 and for CAN High and CAN Low buses), and based on the configuration shown, it would appear that the 3 elements are connected in series.).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Park’s Method and system for providing vehicle security service with Phillip’s Method and system for automatically identifying a driver by creating a unique driver profile for a vehicle from driving habits because it offers the advantage of preventing leakage of vehicle information through hacking by an external device connected to an OBD terminal in a vehicle without permission (Park, Paragraph 0010).

As per claim 2, Phillips in combination with Adachi and Park teaches the electronic circuit of claim 1, Stanley further teaches wherein the electronic circuit is configured to close when a device has connected to a port of the pre-determined ECU (Adachi, Paragraph 0015 recites “According to various embodiments, the connection detection apparatus connected to the communication lines, which constitute a network of a vehicle, detects whether an unauthorized device has been connected” It is interpreted that once a device is connected than it is inherent that the circuit will be closed.  An open circuit would be incomplete and would not be able to properly function.).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Adachi’s Connection detection apparatus and in-vehicle relay apparatus with Phillip’s Method and system for automatically identifying a driver by creating a unique driver profile for a vehicle from driving habits because it offers the advantage of having the capability to detect and determine devices which get connected to the vehicle.

As per claim 5, Phillips in combination with Adachi and Park teaches the electronic circuit of claim 1, Adachi further teaches wherein the DDC is configured to initiate transmission of a message to one or more registered mobile devices when the electronic circuit is closed (Adachi, Paragraph 0015 recites “According to various embodiments, the connection detection apparatus connected to the communication lines, which constitute a network of a vehicle, detects whether an unauthorized device has been connected” It is interpreted that once a device is connected than it is inherent that the circuit will be closed.  An open circuit would be incomplete and would not be able to properly function. And Paragraph 0022 recites “Furthermore, in various embodiments, if the connection of an unauthorized device has been detected, the connection detection apparatus will perform notification. The notification may be performed by various types of methods, for example, output of a warning sound such as an alarm or a horn, output of a message on a display screen or the like in the vehicle, or message transmission to a user's cell phone or the like. With this, the user can recognize abnormality occurred in the vehicle.”). 
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Adachi’s Connection detection apparatus and in-vehicle relay apparatus with Phillip’s Method and system for automatically identifying a driver by creating a unique driver profile for a vehicle from driving habits because it offers the advantage of having the capability to detect and determine devices which get connected to the vehicle.

As per claim 6, Phillips in combination with Adachi and Park teaches the electronic circuit of claim 1, Adachi further teaches wherein the DDC is configured to initiate a location identification of the DDC when the electronic circuit is closed (Phillips, Paragraph 0178 recites “In one embodiment, the apparatus 12 further comprises a start code interface 51. When a driver biometric 11 is accepted and verified a start enable code is automatically sent from the external device 34, 34', 34'' such as a smart phone 34'' and/or tablet 34', etc. with configuration application components 53' to the apparatus 12 via a wireless connection 18'' (e.g., Bluetooth, etc.) via second connection 18. The configuration application components 53' provide an identifier for the external device 34, 34', 34'' and current GPS location information 60 for the external device 34, 34', 34''. The apparatus 12, provides current GPS location information 60 of the vehicle 24.”).

As per claim 7, Phillips in combination with Adachi and Park teaches the electronic circuit of claim 1, Adachi further teaches wherein the DDC is configured to initiate a signal to a combination meter assembly when the electronic circuit is closed (Adachi, Paragraph 0015 recites “According to various embodiments, the connection detection apparatus connected to the communication lines, which constitute a network of a vehicle, detects whether an unauthorized device has been connected” It is interpreted that once a device is connected than it is inherent that the circuit will be closed.  An open circuit would be incomplete and would not be able to properly function. And Paragraph 0022 recites “ Furthermore, in various embodiments, if the connection of an unauthorized device has been detected, the connection detection apparatus will perform notification. The notification may be performed by various types of methods, for example, output of a warning sound such as an alarm or a horn, output of a message on a display screen or the like in the vehicle, or message transmission to a user's cell phone or the like. With this, the user can recognize abnormality occurred in the vehicle.”). 
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Adachi’s Connection detection apparatus and in-vehicle relay apparatus with Phillip’s Method and system for automatically identifying a driver by creating a unique driver profile for a vehicle from driving habits because it offers the advantage of having the capability to detect and determine devices which get connected to the vehicle.

As per claim 8, Phillips in combination with Adachi and Park teaches the electronic circuit of claim 1, Phillips further teaches a first resistor connected to a first end of the high main bus line of the in-vehicle network and a first end of the low main bus line of the in-vehicle network; and a second resistor connected to a second end of the high main bus line of the in-vehicle network and a second end of the low main bus line of the in-vehicle network (Phillips, Paragraph 0166 recites “The CAN bus is simply a pair of wires, often twisted around each other, running around the vehicle and terminated at either end of the two-wire network with resistors of 120 Ohms. The only components connected to the CAN bus are the electronic control units (nodes). Other components, such as sensors, motors, light bulbs, switches, etc. are wired only to the electronic control units. Some vehicles have a CAN bus system along side the ISO/KWP2000 system. A vehicle which uses CAN bus for on-board diagnostics can only respond to an OBD-2 request from a tester which uses CAN bus. From model year 2008 vehicle manufacturers must use the OBD protocol specified in ISO 15765, also known as Diagnostics On CAN.”).

As per claim 9, Phillips in combination with Adachi and Park teaches the electronic circuit of claim 1, Phillips further teaches one or more electronic control units (ECUs), each ECU having a high ECU branch line connected to the high main bus line of the in-vehicle network and a low ECU branch line connected to the low main bus line of the in-vehicle network (Phillips, Paragraph 0164 and Table 2 recites “Table 2 illustrates standard pins defined for OBD-2. However, the present invention is not limited to this pin layout and others can be used to practice the invention. TABLE-US-00002 TABLE 2 Pin Receptacle 26 Signal Description 2 J1850 Bus+ 4 CGND GND 5 SGND GND 6 CAN High J-2284 7 ISO 9141-2 K-LINE Tx/Rx 10 J1850 Bus- 14 CAN Low J-2284 15 ISO 9141-2 L-LINE Tx/Rx 16 +12 v Battery power.”).

As per claim 10, Phillips teaches a data communications module (DCM) of a vehicle, comprising: a control area network (CAN) bus configured to be connected to an onboard diagnostic (OBD) port (Phillips, Paragraph 0164 “Table 2 illustrates standard pins defined for OBD-2. However, the present invention is not limited to this pin layout and others can be used to practice the invention. And Paragraph 0165 recites “A Controller Area Network (CAN) bus is used in most cars since 2004. The CAN protocol is a popular standard outside of the automotive industry and is making significant in-roads into the OBD-2 market share. By 2008, all vehicles sold in the US were required to implement the CAN bus, thus eliminating the ambiguity of the existing five signaling protocols.”); 
a data link connector (DLC) having a high DLC branch line connected to a high main bus line of the CAN bus and a low DLC branch line connected to a low main bus line of the CAN bus, the DLC being configured to receive connection of an external device (Phillips, Paragraph 0164 and Table 2 recites “Table 2 illustrates standard pins defined for OBD-2. However, the present invention is not limited to this pin layout and others can be used to practice the invention. TABLE-US-00002 TABLE 2 Pin Receptacle 26 Signal Description 2 J1850 Bus+ 4 CGND GND 5 SGND GND 6 CAN High J-2284 7 ISO 9141-2 K-LINE Tx/Rx 10 J1850 Bus- 14 CAN Low J-2284 15 ISO 9141-2 L-LINE Tx/Rx 16 +12 v Battery power ”.  Element 26 is a connector (interpreted to be a data link connector) on a vehicle in which an external device could connect to the vehicle itself. ).
But fails to teach a device detection circuit (DDC) [[connected in series between the DLC and the high and the low main bus lines of the CAN bus,]] the DDC configured to transmit a signal to a telematics electronic control unit (ECU) when the DDC detects that the external device connected to the DLC is an unauthorized device, the DDC detects that the external device connected to the DLC is an unauthorized device by detecting a circuit closure, wherein the telematics ECU generates a warning signal in response to the signal from the DDC; and a network access device (NAD) configured to initiate a signal to one or more notification centers based on the signal from the ECU to cause the one or more notification centers to send a warning message warning of the unauthorized device, the warning message including a least a location of the DDC.
However, in an analogous art Adachi teaches a device detection circuit (DDC) [[connected in series between the DLC and the high and the low main bus lines of the CAN bus,]] the DDC configured to transmit a signal to a telematics electronic control unit (ECU) when the DDC detects that the external device connected to the DLC is an unauthorized device, the DDC detects that the external device connected to the DLC is an unauthorized device by detecting a circuit closure,  wherein the telematics ECU generates a warning signal in response to the signal from the DDC (Adachi, Paragraph 0015 recites “According to various embodiments, the connection detection apparatus connected to the communication lines, which constitute a network of a vehicle, detects whether an unauthorized device has been connected”. Examiner Note: Philips is relied upon to explicitly teach OBD See Phillips Paragraph 0164), 
and a network access device (NAD) configured to initiate a signal to one or more notification centers based on the signal from the ECU to cause the one or more notification centers to send a warning message warning of the unauthorized device, the warning message including a least a location of the DDC (Adachi, Paragraph 0022 recites “Furthermore, in various embodiments, if the connection of an unauthorized device has been detected, the connection detection apparatus will perform notification. The notification may be performed by various types of methods, for example, output of a warning sound such as an alarm or a horn, output of a message on a display screen or the like in the vehicle, or message transmission to a user's cell phone or the like. With this, the user can recognize abnormality occurred in the vehicle.” And Paragraph 0015 recites “According to various embodiments, the connection detection apparatus connected to the communication lines, which constitute a network of a vehicle, detects whether an unauthorized device has been connected. Note that any one of the in-vehicle devices may have the function of the connection detection apparatus. For example, an in-vehicle relay apparatus such as the gateway to which a plurality of communication lines are connected and that relays communication between the communication lines may have the function of the connection detection apparatus.” It would be implicitly or at minimum obviously taught that in the message to the user the gateway would give pertinent information such as the location of the device has detected an unauthorized connection, in order for the user to address the unauthorized connection). 
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Adachi’s Connection detection apparatus and in-vehicle relay apparatus with Phillip’s Method and system for automatically identifying a driver by creating a unique driver profile for a vehicle from driving habits because it offers the advantage of having the capability to detect and determine devices which get connected to the vehicle.
And fails to explicitly teach a device [[detection circuit (DDC)]] connected in series between the DLC and the high and the low main bus lines fore of the CAN bus and a network access device (NAD) configured to initiate a signal to one or more notification centers based on the signal from the ECU.
(Park, Paragraph 0071 recites “The vehicle gateway 140 senses a control signal on the main CAN bus 122 and, as such, may check whether or not an external device has been connected to the OBD connector 131. Here, the external device may be a wiretapping device or an unauthorized vehicle monitoring device.” Also see Fig. 1.  The DDC is interpreted to be the vehicle gateway, which is between the OBD connector 131 and the CAN bus 122 (please refer to Fig. 2 and for CAN High and CAN Low buses), and based on the configuration shown, it would appear that the 3 elements are connected in series.)
and a network access device (NAD) configured to initiate a signal to one or more notification centers based on the signal from the ECU (Park, Paragraph 0044 recites “In still another embodiment of the present invention, a system for providing a vehicle security service in connection with a wireless network includes a vehicle gateway for sensing whether or not an external device has been connected via an on-board diagnosis ( OBD) connector, thereby creating an external device connection-informing message, and a vehicle telematics unit for transferring the external device connection-informing message to a designated user terminal through the wireless network upon receiving the external device connection-informing message from the vehicle gateway, receiving, from the user terminal, a message representing whether or not connection of the external device has been accepted, and transferring the received message to the vehicle gateway, wherein the vehicle gateway determines whether or not a diagnosis request message received via the OBD connector should be processed, based on the message representing whether or not connection of the external device has been accepted.”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Park’s Method and system for providing vehicle security service with Phillip’s Method and system for automatically identifying a driver by creating a unique driver profile for a vehicle from driving habits because it offers the advantage of preventing leakage of vehicle information through hacking by an external device connected to an OBD terminal in a vehicle without permission (Park, Paragraph 0010).

As per claim 11, Phillips in combination with Adachi and Park teaches the DCM of claim 10, Adachi further teaches wherein the CAN bus is configured to close to provide a current flow through the CAN bus when the external device connects with the OBD port (Adachi, Paragraph 0015 recites “According to various embodiments, the connection detection apparatus connected to the communication lines, which constitute a network of a vehicle, detects whether an unauthorized device has been connected”. It is interpreted that once a device is connected than it is inherent that the circuit will be closed.  An open circuit would be incomplete and would not be able to properly function. Examiner Note: Philips is relied upon to explicitly teach OBD See Phillips Paragraph 0164. And Paragraph 0022 recites “Furthermore, in various embodiments, if the connection of an unauthorized device has been detected, the connection detection apparatus will perform notification. The notification may be performed by various types of methods, for example, output of a warning sound such as an alarm or a horn, output of a message on a display screen or the like in the vehicle, or message transmission to a user's cell phone or the like. With this, the user can recognize abnormality occurred in the vehicle.”). 
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Adachi’s Connection detection apparatus and in-vehicle relay apparatus with Phillip’s Method and system for automatically identifying a driver by creating a unique driver profile for a vehicle from driving habits because it offers the advantage of having the capability to detect and determine devices which get connected to the vehicle.

As per claim 12, Phillips in combination with Adachi and Park teaches the DCM of claim 10, Park further teaches wherein the DDC is configured to initiate transmission of a message, via the NAD to one or more registered mobile devices when the CAN bus is closed (Park, Paragraph 0044 recites “In still another embodiment of the present invention, a system for providing a vehicle security service in connection with a wireless network includes a vehicle gateway for sensing whether or not an external device has been connected via an on-board diagnosis ( OBD) connector, thereby creating an external device connection-informing message, and a vehicle telematics unit for transferring the external device connection-informing message to a designated user terminal through the wireless network upon receiving the external device connection-informing message from the vehicle gateway, receiving, from the user terminal, a message representing whether or not connection of the external device has been accepted, and transferring the received message to the vehicle gateway, wherein the vehicle gateway determines whether or not a diagnosis request message received via the OBD connector should be processed, based on the message representing whether or not connection of the external device has been accepted.”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Park’s Method and system for providing vehicle security service with Phillip’s Method and system for automatically identifying a driver by creating a unique driver profile for a vehicle from driving habits because it offers the advantage of preventing leakage of vehicle information through hacking by an external device connected to an OBD terminal in a vehicle without permission (Park, Paragraph 0010).

As per claim 13, Phillips in combination with Adachi and Park teaches the DCM of claim 10, Adachi further teaches wherein the DDC is configured to initiate a location identification of the DCM, via the NAD when the CAN bus is closed (Phillips, Paragraph 0178 recites “In one embodiment, the apparatus 12 further comprises a start code interface 51. When a driver biometric 11 is accepted and verified a start enable code is automatically sent from the external device 34, 34', 34'' such as a smart phone 34'' and/or tablet 34', etc. with configuration application components 53' to the apparatus 12 via a wireless connection 18'' (e.g., Bluetooth, etc.) via second connection 18. The configuration application components 53' provide an identifier for the external device 34, 34', 34'' and current GPS location information 60 for the external device 34, 34', 34''. The apparatus 12, provides current GPS location information 60 of the vehicle 24.”).

As per claim 14, Phillips in combination with Adachi and Park teaches the DCM of claim 10, Stanley further teaches wherein the DDC is configured to initiate a signal to a combination meter assembly, via the NAD when the CAN bus is closed (Adachi, Paragraph 0015 recites “According to various embodiments, the connection detection apparatus connected to the communication lines, which constitute a network of a vehicle, detects whether an unauthorized device has been connected”. It is interpreted that once a device is connected than it is inherent that the circuit will be closed.  An open circuit would be incomplete and would not be able to properly function. Examiner Note: Philips is relied upon to explicitly teach OBD See Phillips Paragraph 0164. And Paragraph 0022 recites “Furthermore, in various embodiments, if the connection of an unauthorized device has been detected, the connection detection apparatus will perform notification. The notification may be performed by various types of methods, for example, output of a warning sound such as an alarm or a horn, output of a message on a display screen or the like in the vehicle, or message transmission to a user's cell phone or the like. With this, the user can recognize abnormality occurred in the vehicle.”). 
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Adachi’s Connection detection apparatus and in-vehicle relay apparatus with Phillip’s Method and system for automatically identifying a driver by creating a unique driver profile for a vehicle from driving habits because it offers the advantage of having the capability to detect and determine devices which get connected to the vehicle.

As per claim 15, Phillips in combination with Adachi and Park teaches the DCM of claim 10, Phillips further teaches one or more electronic control units (ECUs), each ECU having a high ECU branch line connected to the high main bus line of the CAN bus and a low ECU branch line connected to the low main bus line of the CAN bus (Phillips, Paragraph 0164 and Table 2 recites “Table 2 illustrates standard pins defined for OBD-2. However, the present invention is not limited to this pin layout and others can be used to practice the invention. TABLE-US-00002 TABLE 2 Pin Receptacle 26 Signal Description 2 J1850 Bus+ 4 CGND GND 5 SGND GND 6 CAN High J-2284 7 ISO 9141-2 K-LINE Tx/Rx 10 J1850 Bus- 14 CAN Low J-2284 15 ISO 9141-2 L-LINE Tx/Rx 16 +12 v Battery power ”).
	







Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 2016/0086397) in view of Adachi (US 2014/0380416) and Park (US 2016/0110929) and in further view of Draznin (US 2014/0228061).

As per claim 3, Phillips in combination with Adachi and Park teaches the electronic circuit of claim 2, but fails to teach wherein the electronic circuit is further configured to transmit a signal to a radio access network (RAN) when the device has connected to the port of the pre-determined ECU. 	However, in an analogous art Draznin teaches wherein the electronic circuit is further configured to transmit a signal to a radio access network (RAN) when the device has connected to the port of the pre-determined ECU (Draznin, Paragraph 0035 recites “Physical elements of a RAN, operated by one of the mobile service providers or carriers, include a number of base stations, represented in the example by the base stations (BSs) 17. Such base stations 17 typically comprise a base transceiver system (BTS) which communicates via an antennae system at the site of base station 17 and over the air-link with mobile devices 21 and one or more of the M2M devices 13a to 13d within range. Each base station 17 typically includes a BTS coupled to several antennae mounted on a radio tower within a coverage area often referred to as a "cell." The BTS is the part of the radio network that sends and receives RF signals to/from the mobile devices that the base station currently serves. For such radio communications, each M2M device 13a to 13d has (or has access to) a compatible wireless transceiver”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Draznin’s proactive diagnostics with Phillip’s Method and system for automatically identifying a driver by creating a unique driver profile for a vehicle from driving habits because it offers the advantage of carrying user communications for the devices between respective base stations and other elements (Draznin, Paragraph 0036).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 2016/0086397), Adachi (US 2014/0380416), Park (US 2016/0110929) and in further view of Park (US 2016/0110929).

As per claim 4, Phillips in combination with Adachi and Park teaches the electronic circuit of claim 1, wherein the pre-determined ECU comprises a telematics ECU of a data communications module (DCM).
	However, in analogous art Park teaches wherein the pre-determined ECU comprises a telematics ECU of a data communications module (DCM)(Park, Paragraph 0035 recites “In another aspect of the present invention, a vehicle gateway for providing a vehicle security service in connection with a vehicle telematics unit includes a unit for checking whether or not an external device has been connected, a unit for transmitting an external device connection-informing message to the vehicle telematics unit through communication in a vehicle when it is determined that the external device has been connected, a unit for receiving an external device connection acceptance message from the vehicle telematics unit, and a unit for processing a diagnosis request message received from the external device in response to the received external device connection acceptance message.”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Park’s Method and system for providing vehicle security service with Phillip’s Method and system for automatically identifying a driver by creating a unique driver profile for a vehicle from driving habits because it offers the .















Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439